       Case 4:20-cv-00691-DPM Document 3 Filed 09/24/20 Page 1 of 1



           IN THE UNITED ST ATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    CENTRAL DIVISION

STANLEY WARNER, III                                          PLAINTIFF

v.                        No: 4:20-cv-691-DPM

LUCAS EMBERTON, Sheriff,
Van Buren County; and
BRICK LEWIS, Administrator,
Van Buren County Jail                                    DEFENDANTS

                                ORDER
     1. The Court withdraws the reference.
     2. Warner hasn't paid the filing and administrative fees or filed
an application to proceed in forma pauperis; and the time to do so has
passed. Doc. 2. His complaint will therefore be dismissed without
prejudice. LOCAL RULE 5.5(c)(2). An in forma pauperis appeal from this
Order and accompanying Judgment would not be taken in good faith.
28 U.S.C. § 1915(a)(3).
     So Ordered.




                                        D .P. Marshall {r.
                                        United States District Judge
